110 F.3d 59
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leroy GREGG, Plaintiff--Appellant, andBarbarnas M. SUMPTER;  Terri B. Sumpter, Plaintiffs,v.ENTERPRISE RENT-A-CAR;  Constitution State Ser Vice Company;William Russell Jenkins, Jr., Defendants--Appellees.
No. 96-1761.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 27, 1997.Decided:  April 2, 1997.

Leroy Gregg, Appellant Pro Se.  Catharine Garbee Griffin, BAKER, BARWICK, RAVENEL & BENDER, L.L.P., Columbia, South Carolina, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order entering judgment for Defendants in this personal injury action based on diversity of citizenship.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Gregg v. Enterprise Rent-A-Car, No. CA-95-2843-3-19BD (D.S.C. May 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED